Citation Nr: 1733614	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Whether the appellant may be recognized as the surviving spouse for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation benefits. 

2.  Entitlement to death pension and dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1972.  The Veteran died in October 2011.  The appellant seeks to establish eligibility as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision, and a December 2013 administrative order issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension and Insurance Center in St. Paul, Minnesota, which denied recognizing the appellant as the Veteran's surviving spouse. 

The Board notes that while all communication from the RO lists the appellant's name as D.L.E., a June 2012 Kansas Court order granted her request to change her last name back to that of the Veteran. 

The issue of entitlement to death pension and dependency and indemnity compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran and the appellant had ceremonial marriage in November 1977 and divorced in 1984 and undisputed common law marriage between 1992 and 1999. 

2.  The appellant married B.E. in March 2002 and divorced him in March 2004. 

3.  Subsequent to the Veteran's death in October 2011, in a November 2011 rating decision the RO granted service connection for the cause of death and basic eligibility to Dependents' Educational Assistance.

4.  At no time did the appellant receive VA benefits on her own behalf after the death of the Veteran aside from being reimbursed for payments she made in connection with burial expenses.

5.  The appellant and the Veteran had the mental capacity to enter a marriage, agreed to be married, held themselves as husband and wife, and cohabitated on a non-continuous basis until the time of his death and had a mutual agreement to do so.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the appellant is eligible to be the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to death pension and DIC benefits.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.


Factual Background

The appellant and the Veteran were married between 1977 and 1984, when they divorced.  From July 1992 to January 1999 they lived together as husband and wife and had a son.  The appellant remarried in 2002 and divorced that husband in March 2004.  The appellant indicated that since January 2004, she and the Veteran returned to living together as husband and wife despite not sharing the same dwelling at all times.  The appellant now claims to be the surviving spouse of the Veteran.   

VA medical treatment notes from July 2011 indicate that the Veteran was accompanied by his "ex-wife, D., who he lives with."  Further notes from the same month show additional references to the appellant as "ex-wife" but in one occasion lists the "learners" as "patient" and "wife."  Additionally, during a meeting at the oncology clinic, the Veteran completed a "do-not-resuscitate-directive" indicating that the appellant will be named as the DPOA. Furthermore, a notation indicates "AD: He has one in place.  DHCP: Son (primary) and ex-wife (secondary).  They are aware of his wishes."

In August 2011, the Veteran filed authorization to disclose personal information to a third party to the appellant with no restrictions. 

In an August 2011 statement in support of claim, the Veteran asserted that he is incapable to handle his affairs due to his health and requested to add his WIFE D. [the appellant] and their mutual son to make decisions for him. 

The record reflects that the Veteran died on October [redacted], 2011.  His marital status was indicated as "divorced," surviving spouse section was left blank, informant was listed as the appellant in this case, and her relationship to the Veteran was noted to be "ex-spouse/DPOA [durable power of attorney]."  The Veteran's and appellant addresses were not the same. 

In a November 2011 rating decision, the RO granted cause of death due to service-connected disability and eligibility to dependent's educational assistance. 

In a December 30, 2011, report of general information, it is noted that the caller "called to confirm D.E. [the appellant] paid the bill in full."  This notation was made with regards to the appellant paying the Veteran's burial expenses, which she was reimbursed for.  On the application for reimbursement of burial expenses, the appellant referred to her marriage to the Veteran as "common law marriage" since November 2000. 

In a January 2012 statement in support of marriage, the Veteran's sister identified herself as the appellant's sister in law indicating that the appellant and the Veteran were generally known as husband and wife and never denied their marriage.  She further stated that the Veteran always referred to the appellant as his wife and noted that they had a home together in Auburn, Kansas.  Lastly, it was noted that they lived together full-time between 1992 and 1999. 

In an additional January 2012 statement in support of marriage, the Veteran's brother identified himself as the appellant's brother in law.  He indicated that they were generally known as husband and wife and that they never denied their marriage since their wedding on November, [redacted], 1977.  He further noted that they maintained a home in Auburn, Kansas, but did not live together all of the time. 

The appellant also submitted a statement in support of marriage in which she indicated that after their divorce in 1984, they began to live together in 1992 and agreed to remarry one day.  She further noted that in 1999 they again broke up, and after a short marriage to someone else, she got divorced and returned to living with the Veteran on and off since 2004 despite considering each other as husband and wife.  She noted that they had a plan to remarry in Florida on November 11, 2011, but he passed away before they were able to do so.  The appellant listed a mutual home address she shared with the Veteran between July 1992 and January 1999, January 2004 to April 2008, and added an additional address indicating dates as "unknown."  She stated that she had two children with the Veteran.  

In a March 2012 report of general information, it is indicated that the "deceased Veteran's mother wants to file a claim for the Veteran's child DIC/Death/Accrued benefits.  Review and contact widow."

In June 2012, a Kansas Court ordered that the appellant name be changed back to the Veteran's last name (after her remarriage in 2002).  

In an August 2012 rating decision, the RO denied the appellant's claims indicating that she was not the Veteran's spouse for VA purposes at the time of his death. 
In her VA Form 9, the appellant wrote "call anyone and everyone you want from his family they will tell you we were husband and wife." 

A December 2013 administrative decision held that the appellant and the Veteran were divorced for VA purposes as they did not meet the requirement under Kansas law to establish common law marriage.  The evidence taken into consideration included the Veteran's July 2011 application for compensation and pension and a September 2011 application declaring status of dependents where the Veteran noted marital status as "divorced," the Veteran's death certificate which noted the appellant as the informant and "ex-spouse," and statements in support of marriage as indicated above.  The decision concluded that the appellant's statements that since their divorce in 1984 they always got back together implied separations and reunions, which undermine the possibility of continuous cohabitation, and did not meet two of the three elements establishing common-law marriage. 


Applicable Laws and Regulations

First, to qualify for recognition as the Veteran's surviving spouse, the appellant's marriage with the Veteran must meet the requirements of 38 C.F.R. § 3.1(j) and the appellant must have been married to the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(a), (b).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 

In addition, the appellant must have lived with the Veteran from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1). 

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse.  38 U.S.C.A § 101(3) (West 2014); 38 C.F.R. § 3.50 (b).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2016).

Analysis

In this case, the Board first must consider whether there is a valid common-law marriage between the appellant and the Veteran under Kansas law. 

The Board initially notes that while House Bill No. 2101 indicates that Kansas will no longer recognize common-law marriages entered on or after July 1, 2017, the case here, however, is not affected by this Bill as the time period in question precedes July 1, 2017. 

With regards to the State of Kansas recognition of common law marriages, the Board notes that the following was noted by the Supreme Court of Kansas and is relevant for the case on appeal: 

1. Marriage -- Common Law Marriage -- Necessary Requisites.  Kansas has long recognized the validity of common law marriage, the essential elements of which are: (1) A capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out of each other as husband and wife to the public.

2. Marriage -- Divorced Spouses -- Determining Whether Common Law Remarriage Exists.  The same tests and standards used in determining whether persons with no previous matrimonial history have entered into a common law marriage are to be applied in determining whether a common law remarriage exists between divorced spouses.

See In re Estate of Keimig, 215 Kan. 869, 528 P.2d 1228, 1974 Kan. LEXIS 583 (Kan. 1974).  

The Board notes that the capacity of neither the Veteran nor the appellant is in question.  With regards to the marriage agreement, the Board notes that the Court in the above case noted that "the present marriage agreement need not be in any particular form (quoting Cain v. Cain, 160 Kan. 672, 676, 165 P. 2d 221).  The Supreme Court of Kansas later added that while no particular form of agreement is needed, "it is essential there be a present mutual consent to the marriage between the parties."  See In re Estate of Antonopoulos, 268 Kan. 178, 993 P.2d 637, 1999 Kan. LEXIS 658 (Kan. Nov. 12, 1999) at 192.  In this regards, the Board finds that the Court liberally interpreted the meaning of a "marriage agreement."  Here, evidence in support of a marriage agreement include the appellant's statement indicating that her and the Veteran intended to marry a in November after he died, the Veteran's brother and sister's statements indicating that they considered the appellant and the Veteran as husband and wife, and the Veteran's own correspondence from August 2011 where he refers to the appellant as his wife requesting that she is given the authority to make decisions on his behalf.  

The question then arises as to whether the elements of a holding out of each other as husband and wife to the public and cohabitation have been met.  The Board notes that the State of Kansas does not require a specific time of cohabitation, nor does cohabitation need to be continuous.  Mutual ownership of a dwelling is also not mentioned as a prerequisite for establishing common-law marriage.  Here, the Board finds that holding separate addresses although might be considered negative evidence, is not a bar to establish common-law marriage under Kansas law.  In addition, the Board finds that indication of being "divorced" or referring to spouse as "ex-wife" on official forms is excusable since the formality of such forms would likely suggest presence of formal marriage, which is not asserted by the appellant.  Moreover, the appellant explained that the reason she did not list herself as the Veteran's spouse on his death certificate was to avoid being responsible for his medical bills. 

In addition, the Board finds that there is no requirement to establish common-law marriage since the parties' divorce in 1984, but rather there is a need to only establish a common-law marriage existed at the time of the Veteran's death.  Here, the most recent communication from the Veteran, two months prior to his death, specifically refers to the appellant as his wife.  In addition, the medical treatment notes indicating that the appellant constantly escorted the Veteran during his medical appointments, as well as participated in mental health sessions together with the Veteran as "learners" with regards to his terminal illness, paints a picture of a relationship that more resembles one between a husband and wife than just acquaintances.  Moreover, the Veteran's family support of the appellant's claim to be considered his surviving spouse is very probative to her claim. 

To summarize, the Board finds that both the Veteran and the appellant had the mental capacity to enter a common-law marriage.  Furthermore, the appellant constant involvement with the Veteran during his medical and mental health appointment, his reference to her as his wife, and her testimony that they planned to get formally married again are sufficient to establish a marriage-agreement.  Lastly, cohabitation and holding each other as husband and wife are supported by the above inferences in the record as well as by statements from the Veteran's own brother and sister.  Moreover, the Veteran and the appellant share two mutual children. 

Consequently, after finding that the appellant and Veteran's marriage under Kansas law is valid and therefore recognized for VA purposes, the Board further needs to consider whether the lack of continuous cohabitation bars the appellant from being recognized as the surviving spouse for VA purposes. 

In this regards, the Board notes that for VA purposes, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information and if the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  Here, the Board finds that the appellant credibly admitted that she did not continuously reside with the Veteran from April 2008 until his death in 2011.  However, she stated that they continued to hold themselves as husband and wife despite holding two separate dwellings and always "got back together" with the intent to remarry. 

The Board finds that no contradictory evidence is shown in the record.  On the contrary, the actions of the appellant and the Veteran closer to his death indicate that they held each other as husband as wife, specifically, her involvement with his medical care, attending mental health sessions together to mutually learn how to deal with his terminal illness, and the Veteran's own statement in his last written communication with the VA referring to the appellant as his wife.  Therefore, resolving any doubt in the appellant's favor, the Board finds that cohabitation was not broken prior to the Veteran's death as living separately as a matter of convenience is noted to not be a bar to continuous cohabitation. 


ORDER

Recognition as the surviving spouse for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation benefits, is granted. 



                                                                               (CONTINUES ON NEXT PAGE)

REMAND

The Board herein has found the appellant eligible for recognition as the surviving spouse of the Veteran for purposes of receiving death pension and DIC benefits.  These matters were previously denied by the RO in an August 2012 rating decision, based on the ineligibility of the appellant as the surviving spouse of the Veteran.  Thus, a remand is warranted for the record to be developed for the matters of entitlement to death pension and DIC benefits and those matters to be adjudicated on the merits by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Implement the decision rendered above that establishes the appellant as the Veteran's surviving spouse.  

2.  Then, after undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, the RO must adjudicate the pending claims of entitlement to death pension and DIC benefits in light of any additional evidence added to the record.  

3.  Thereafter, if any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


